DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 04/22/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
35 USC § 103: Applicants respectfully disagree that it is obvious to substitute the "blocking of light" with the "bouncing off of light." A shadow is the absence of light, whereas a reflection requires transmitted light from the object to recreate the same image. A shadow is not the re-creation of an original object; rather, it is the result of light not being transmitted due to block of the light.  The Office Action fails to point to any evidence or reasoning in Kondo that would suggest a person of ordinary skill in the art would find a reflection is the same as a shadow. A person of ordinary skill in the art would not consider a reflection the same as a shadow. While the two concepts are related to light effects, there are fundamental differences between capturing a reflection in a reflective surface (e.g., a recreation of the actual object as "bounced" off a reflective wall) and detecting a shadow (e.g., a direct capture of an area where light is blocked by the object). A shadow is not a reflection.
Examiner respectfully disagrees and very kindly points out that a shadow is only created in presence of light.  Examiner very kindly points out the originally filed application also disclose light creating a shadow (See US 200143177 A1: Fig. 1 with [0016]) 
Examiner respectfully disagrees and very kindly points out that both shadow and reflection recreates the original object’s shape.  
Examiner very kindly points out that the previous office action did not state that a reflection is the same as a shadow.  Examiner very kindly points out that it is obvious to apply shadow (blocking of light) in place of reflection (bouncing off of light) to detect the shape of the object.  Both a shadow and a reflection of an object recreates the shape of the object, and, via such detection, it is possible to determine whether the object is in motion or not. 
Examiner respectfully disagrees and very kindly points out that, in image processing, there is no fundamental differences between capturing a reflection on a wall and detecting a shadow cast on a floor.   Once the image is captured using a camera, for instance, the object is extracted from the image via color difference between the background and the foreground object.
Examiner very kindly points out that it would have been obvious for a person of ordinary skill in the art to try objection motion detection from an object shadow as compared with prior art disclosing motion detection from an object reflection.  Note, in image processing, there is only two way to detect the shape of the object other than the object itself: from an object shadow or an object reflection.  Note, both the reflection and the shadow creates the shape of the original object and via which the objection motion may be determined.  (See MPEP 2143 I.(E)).
Further, the Office Action states "Image captured on the wall surface would be shadow when the wall surface is not reflective surface but light absorbing surface." There is nothing in Kondo, however, that discloses a shadow cast on such a surface or any system capable of detecting such a shadow and processing that shadow as "reflective components." Kondo requires reflective components to recreate and "display the image of the viewed object VOB." Kondo, [0067]. There is nothing in Kondo that would suggest to a person of ordinary 
Examiner very kindly points out that both a shadow and reflection requires either a reflective wall (the wall surface of the structure BA as disclosed in Kondo Fig. 9) or a intersection 110 onto which a shadow is casted (See US 200143177 A1: Fig. 1 with [0016]).
There are also fundamental, and non-trivial, differences in the processing methods and system requirements of an image reflection and re-creation as compared to a shadow detection system. Kondo's system is dedicated to capturing and re-creating the image of the viewed object, VOB. A shadow cast on a wall (as alleged by the Office Action) does not contain sufficient image information to recreate the original object because, by definition, the shadow is formed by the absence of the original object. As such, the Kondo system would not function without the reflective surface from which the original image could be fully imaged and re-created.
Examiner respectfully disagrees and very kindly points out that both a shadow and reflection creates a same shape of an original object.  
Examiner very kindly points out that a shadow cannot be created without absence of object.  The original object must to be present in order to create the same shape by use of shadow or reflection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


Claims 1, 2, 3, 6, 10, 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA (US 20180357772 A1) in view of Needham (US 20050007454 A1) and Kondo (US 20180268246 A1)

Re: Claim 1
TAKEMURA discloses a method for detecting an unseen object (See TAKEMURA Fig. 10, [0048]: a pedestrian as illustrated in FIGS. 10 and 11 partially hidden behind a parked vehicle is running out) by a vehicle (See TAKEMURA Fig. 10: Subject vehicle) comprising: 
capturing a sequence of images over a period with an image capture device; 
(See TAKEMURA [0043]: photographs a plurality of images of an area in front of the subject vehicle in a time series to acquire motion pictures)
 NOTE: Also See Fig. 26, S01 with [0118].
registering each image to a projected image; (See TAKEMURA [0046] a plurality of images constituting the moving image)
(See TAKEMURA [0046] The motion vector detection unit 400 tracks feature points included in the three-dimensional area in the moving image of the right camera (specifically, a plurality of images constituting the moving image) in a time series to detect motion vectors indicating the movement directions and amounts of the feature points)
enhancing the projected image; 
(See TAKEMURA Fig. 6, [0069]: The pyramid image generation unit 410 of the example generates images (reduced images) obtained by reducing gradually an image captured by the 
NOTE: Also See edge extraction in Fig. 16 with [0071]. 
classifying the projected image (See TAKEMURA [0121] A three-dimensional object candidate is extracted from the image and tracked. i.e. See [0072] for use of a sequence of images) based on a scene determination; and 
(See TAKEMURA Figs. 11 and 12 [0050]: That is, this is the case where a plurality of three-dimensional objects exists in the three-dimensional area 115 of the detected three-dimensional object and at least one of the plurality of three-dimensional objects is detected as a moving three-dimensional object)
NOTE: Also See Fig. 26, S06 with [0123]: it is determined . . . at least one of them is a moving three-dimensional object.  See [0047]-[0049] for further details.
issuing a control signal to the vehicle upon classifying the projected image.  
(See TAKEMURA [0052] Then, the warning/control unit 700 issues a warning from the display device 5 and the warning device 6, controls the emergency brake by the brake 8, or controls the acceleration)
NOTE: Also See Fig. 26, S14 with [0130][0131].

TAKEMURA does not appear to explicitly disclose storing the sequence in a cyclic buffer; 
In a similar endeavor, Needham discloses storing the sequence in a cyclic buffer; (See Needham Claim 6. a circular buffer to successively store motion captured in image frames)
(See Needham [0031]: the detection of motion, based on a pixel comparison between the current frame and previous frame, triggers capture of a current image frame in a buffer.  The buffer may be any one of a variety of buffers, such as a circular buffer)
TAKEMURA and Needham are analogous art because both are directed to motion detection via image processing (See TAKEMURA Abstract and Needham Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA invention by employing the teaching as taught by Needham to provide the limitation.  The motivation for the combination is given by Needham which provides continuous, real time motion detection.

TAKEMURA in view of Needham does not appear to explicitly disclose identifying a shadow of a non-line-of-sight object in the projected image; classifying the projected image based on the shadow; (emphasis added).
In a similar endeavor, Kondo discloses
identifying a shadow of a non-line-of-sight object (See Kondo Fig. 9, [0067]: the position of a viewed object VOB is at a position of a blind spot generated by an obstacle DB) in the projected image; 
(See Kondo Fig. 9, [0067]: the viewed object VOB appears on the wall surface of the structure BA that can be viewed from the polarized image acquisition unit 20.  Therefore, the information acquisition apparatus 10 can acquire the polarized images and extract the reflection components as described above to display the image of the viewed object VOB)
NOTE: Both shadow and reflection are shape of an object due to light effect.  Accordingly, it is obvious to apply shadow (blocking of light) in place of reflection (bouncing off of light).  Image captured on the wall surface would be shadow when the wall surface is not reflective surface but light absorbing surface.  It would have been obvious for a person of ordinary skill in the art to try objection motion detection from an object shadow as compared with prior art disclosing motion detection from an object reflection.  Note, in image processing, there is only two way to detect the shape of the object other than the object itself: from an object shadow or an object reflection.  Note, both the reflection and the shadow creates the shape of 
classifying the projected image based on the shadow;
(See Kondo Fig. 9, [0148]: the moving direction and the moving speed of the viewpoint object are determined from the change in the position of the viewed object)
NOTE: Also See Fig. 9(C) with [0096]. 
Note, TAKEMURA in view of Needham and Kondo are analogous art because both are directed to motion detection via image processing for collision warning (See TAKEMURA Abstract, [0052] and Kondo Abstract, [0148],[0111] [0139]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham invention by employing the teaching as taught by Kondo to provide the limitation.  The motivation for the combination is given by Kondo which improves early detection of moving object by utilizing the light affects.

Re: Claim 2
TAKEMURA in view of Needham and Kondo discloses wherein classifying the projected image comprises classifying the image as a dynamic scene.  
(See TAKEMURA Fig. 26, S06 [0123]: it is determined that there exist multiple objects and at least one of them is a moving three-dimensional object, and the portion of the moving three-dimensional object is specified (separated) in the image)

Re: Claim 3
TAKEMURA in view of Needham and Kondo discloses wherein classifying the projected image comprises determining a probability of the scene as one of a static scene or a dynamic scene.  
See TAKEMURA  [0096]: FIG. 21 illustrates prediction circles that express the magnitude of displacement of the predicted pedestrian position taking into account the dispersion in the movement speed of the pedestrian up to this point and the variations in the motion vectors in the appearance area 191.  Each of the prediction circles is defined on the assumption that the possibility of the pedestrian entering the circle one frame after is 70%)
NOTE: Also See [0083].

Re: Claim 6
TAKEMURA in view of Needham and Kondo discloses wherein the step of enhancing the projected image further comprises down-sampling the projected image.  
(See TAKEMURA [0069]: The pyramid image generation unit 410 of the example generates images (reduced images) obtained by reducing gradually an image captured by the right camera imaging unit 110 (original image) to predetermined resolutions (for example, 1/2 and 1/4 of the original image).

Re: Claim 10
TAKEMURA in view of Needham and Kondo discloses determining a region of interest from the projected image.  
(See TAKEMURA [0063]: the three-dimensional object candidate extraction unit 320 extracts the three-dimensional object candidates)

Re: Claim 12
TAKEMURA in view of Needham and Kondo discloses wherein the control signal comprises a command to halt a trajectory of the vehicle.  
See TAKEMURA [0052] Then, the warning/control unit 700 issues a warning from the display device 5 and the warning device 6, controls the emergency brake by the brake 8, or controls the acceleration)

Re: Claim 15
TAKEMURA in view of Needham and Kondo discloses wherein the classification of the projected image comprises determining a speed of an unseen object.  
(See TAKEMURA [0081]: it is determined whether the three-dimensional object is a moving object (moving three-dimensional object) or a still object (still three-dimensional object) from the direction and/or moving speed (movement amount) of the motion vectors in the oval.
NOTE: Also See [0065]: the speed of the three-dimensional object is predictable. 
NOTE: Also See Kondo Fig. 9, [0148] as mentioned in the rejection of Claim 1.

Re: Claim 16
TAKEMURA in view of Needham and Kondo discloses wherein the classification of the projected image comprises determining a direction of an unseen object.  
(See TAKEMURA [0081]: it is determined whether the three-dimensional object is a moving object (moving three-dimensional object) or a still object (still three-dimensional object) from the direction and/or moving speed (movement amount) of the motion vectors in the oval.
NOTE: Also See Kondo Fig. 9, [0148] as mentioned in the rejection of Claim 1.

Re: Claim 19
TAKEMURA in view of Needham and Kondo discloses a system (See TAKEMURA Fig. 1: an in-vehicle environment recognition device) for detecting an unseen object comprising: 
an image capture device (See TAKEMURA Fig. 1: right camera imaging unit 110, a left camera imaging unit 100) configured to capture a sequence of images of a period; 
a cyclic buffer (See Needham Claim 6. a circular buffer to successively store motion captured in image frames) configured to receive the sequence of images; 
a processor (See TAKEMURA Fig. 1, [0042] The computer 3 includes an arithmetic control device (for example, CPU)) configured to 
register each of the images stored in the cyclic buffer into a projected image; 
enhance the projected image; 
- 3 -Docket No. 2017-653 / IP-A-2789identify a shadow of a non-line-of-sight object in the projected image; and
classify the projected image as one of a static image or a dynamic image based on the shadow; and 
(See Kondo Fig. 9, [0148]: the moving direction and the moving speed of the viewpoint object are determined from the change in the position of the viewed object)
a vehicle interface in communication with a vehicle control (See TAKEMURA Fig. 1,  a warning/control unit 700), the vehicle interface configured to transmit a control signal to the vehicle control upon the classification of the projected image as a dynamic image.  
NOTE: See the rejection of Claim 1.

Re: Claim 20
TAKEMURA in view of Needham and Kondo discloses a non-transitory computer-readable medium having program code recorded thereon for controlling a robotic device, the program code executed by a processor and comprising: 
(See TAKEMURA [0141] the components of the computer 3 may be implemented as programs (software) that would be read and executed by an arithmetic processing unit (for example, a CPU) to perform the functions of the components of the control device
program code to capture a sequence of images over a period with an image capture device; 
program code to store the sequence in a cyclic buffer; 
program code to register each image on the cyclic buffer to a projected image; 
program code to enhance the projected image;  
program code to identify a shadow of a non-line-of-sight object in the projected image; 
program code to classify the projected image based on the shadow and a scene determination; and 
program code to issue a control signal to the vehicle upon classifying the projected image.  
NOTE: See the rejection of Claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of Kim (US 6999604 B1)

Re: Claim 4
TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose wherein the step of enhancing the projected image comprises color amplification.  
In a similar endeavor, Kim discloses wherein the step of enhancing the projected image comprises color amplification.  
(See Kim Fig. 1, (13) Col 2, lines 49-53: The color transformed frame image, which is produced by the color transformer, has intensity levels such that pixels corresponding to the moving object are emphasized)
TAKEMURA in view of Needham and Kondo and Kim are analogous art because both are directed to motion detection via image processing (See TAKEMURA Abstract and Kim Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by Kim to provide the limitation.  The motivation for the combination is given by Kim which provides more precise dynamic scene classification. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of NAKANO (US 20120236164 A1)

Re: Claim 5
TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose wherein the step of enhancing the projected image further comprises resizing the projected image.  
In a similar endeavor, NAKANO discloses wherein the step of enhancing the projected image further comprises resizing the projected image.
(See NAKANO Fig. 4, [0065]: Then, the four images obtained in step SO1 are reduced to four reduced images, each having a predetermined size, for detecting a motion vector respectively (SO2))
Note, TAKEMURA in view of Needham and Kondo and NAKANO are analogous art because both are directed to motion detection via image processing (See NAKANO Abstract). 
TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by NAKANO to provide the limitation.  The motivation for the combination is given by NAKANO which provides reduction in processing load.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of WARD (US 20190088178 A1)

Re: Claim 7
	TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose wherein the step of enhancing the projected image further comprises computing a mean image.
In a similar endeavor, WARD discloses wherein the step of enhancing the projected image further comprises computing a mean image.  
(See WARD [0075]: determining 1818 a set of squared difference values between the down-sample matched frame and the down-sample averaged frame)
Note, TAKEMURA in view of Needham and Kondo and Kim are analogous art because both are directed to motion detection via image processing (See WARD [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by WARD to provide the limitation.  The motivation for the combination is given by WARD which provides more precise dynamic scene classification. 

Re: Claim 8
TAKEMURA in view of Needham, Kondo, and WARD discloses wherein the step of enhancing the projected image further comprises subtracting the mean image from each image in the sequence.  
(See WARD [0075]: determining 1818 a set of squared difference values between the down-sample matched frame and the down-sample averaged frame)
NOTE: See the rejection of Claim 7 for motivation to combine.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of Traff (US 20150145992 A1)

Re: Claim 9
TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose wherein the step of enhancing the projected image further comprises applying a Gaussian blur.  
In a similar endeavor, Traff discloses wherein the step of enhancing the projected image further comprises applying a Gaussian blur.  
(See Traff [0050]: blurring can be used instead, which may be varied on a pixel-by-pixel basis throughout the image. . . A Gaussian blur is thus a low-pass filter)
Note, TAKEMURA in view of Needham and Kondo and Traff are analogous art because both are directed to motion detection via image processing (See Traff [0013]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by Traff to provide the limitation.  The motivation for the combination is given by Traff which provides more precise dynamic scene classification.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of Lu (US 7660439 B1)

Re: Claim 11
TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose applying a temporal low-pass filter on the enhanced projected image.  
In a similar endeavor, Lu discloses applying a temporal low-pass filter on the enhanced projected image.  
(See Lu Col 7, lines 35-39: (38) An exemplary temporal filtering method suitable for use in the invention utilizes a low-pass filter to compare and average the local motion vectors of corresponding blocks of two frames captured at different times along the time axis)
Note, TAKEMURA in view of Needham and Kondo and Lu are analogous art because both are directed to motion detection via image processing (See Lu Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by Lu to provide the limitation.  The motivation for the combination is given by Lu which provides more precise dynamic scene classification.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of Chaudhry (US 20180012463 A1)

Re: Claim 13
TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose wherein the projected image comprises a plurality of pixel values and the step of classifying the projected image further comprises: summing the pixel values of the projected image and comparing the sum to a threshold value, the classification based on the threshold value.  
In a similar endeavor, Chaudhry discloses wherein the projected image comprises a plurality of pixel values and the step of classifying the projected image further comprises: 
summing the pixel values of the projected image and comparing the sum to a threshold value, the classification based on the threshold value.  
 (See Chaudhry [0209] any method of identifying motion pixels in a frame may be used. . . .a running sum of total motion pixel count is calculated for a predetermined number of consecutive frames as each new frame is processed, and a cuepoint is detected when the running sum exceeds a predetermined threshold)
Note, TAKEMURA in view of Needham and Kondo and Chaudhry are analogous art because both are directed to motion detection via image processing (See Chaudhry [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by Chaudhry to provide the limitation.  The motivation for the combination is given by Chaudhry which provides reduction in processing load.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham, Kondo and Chaudhry as applied to Claim 13 above, and further in view of YOKOTA (US 20170098132 A1)

Re: Claim 14
TAKEMURA in view of Needham, Kondo and Chaudhry does not appear to explicitly disclose wherein the pixel values of the projected image are indicative of a change in illumination in the sequence of images.  
In a similar endeavor, YOKOTA discloses wherein the pixel values of the projected image are indicative of a change in illumination in the sequence of images.  
(See YOKOTA [0069] the parallax image generator 31 generates what is called a parallax image by converting parallax between the captured images into brightness, and then stores the parallax image in the RAM 18).
NOTE: three-dimensional objects are detected by determing luminance image (See [0091]).
Note, TAKEMURA in view of Needham, Kondo and Chaudhry and YOKOTA are analogous art because both are directed to motion detection via image processing (See YOKOTA Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham, Kondo and Chaudhry invention by employing the teaching as taught by YOKOTA to provide the limitation.  The motivation for the combination is given by YOKOTA which provides efficient way to recognize the moving object.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of Yoshio (US 20140037147 A1)

Re: Claim 17
TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose wherein the classification of the projected image comprises determining a quantity of unseen objects.
In a similar endeavor, Chaudhry discloses wherein the classification of the projected image comprises determining a quantity of unseen objects.  (See Yoshio [0056] the person is hidden by other persons due to congested state at an entrance and in the vicinity thereof; and/or)
(See Yoshio [0060]: Then, measurement determination for counting the number of people using the second measurement line 31 is performed (step S7))
 Note, TAKEMURA in view of Needham and Kondo and Yoshio are analogous art because both are directed to motion detection via image processing (See Yoshio Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by Yoshio to provide the limitation.  The motivation for the combination is given by Yoshio which improves the motion detection: precision.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA in view of Needham and Kondo as applied to Claim 1 above, and further in view of IKEDA (US 20200050873 A1)

Re: Claim 18
TAKEMURA in view of Needham and Kondo does not appear to explicitly disclose wherein the classification of the projected image comprises determining a size of an unseen object.
In a similar endeavor, IKEDA discloses wherein the classification of the projected image comprises determining a size of an unseen object.  
(See IKEDA Fig. 4, [0062]: Then, the people area extraction unit 141 acquires, from the storage device 30, a position and a size of the extracted partial area in the input image.
i.e. Also See [0047] and [0069] for further elaboration.
Note, TAKEMURA in view of Needham and Kondo and IKEDA are analogous art because both are directed to motion detection via image processing (See IKEDA Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TAKEMURA in view of Needham and Kondo invention by employing the teaching as taught by IKEDA to provide the limitation.  The motivation for the combination is given by IKEDA which improves the motion detection: precision and reduction in processing load.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644